UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

in re BLACK FARl\/IERS DlSCRll\/HNATION Misc. No. OS-OSl l (PLF)

LITIGATION`

\_/‘\__/\_/\,/`

 

QR.DMER

Upon consideration of Lead Ciass Counsel’s motion [Di<t. _No. 496] to designate
cy pres beneficiaries and approve partial distribution of cy pres funds pursuant to the settlement
agreement and the entire record herein, and for the reasons explained in the accompanying
Memorandum Opinion, it is hereby

ORDERED that the motion [Dkt. No. 496] is GRANTED', it is

FURTHER ORDERED the Claims Administrator shall Within twenty (20) days of
the date of this Order distribute from the remaining settlement funds the amounts set forth below

to the following organizations:

 

 

 

 

 

 

 

 

 

 

 

 

Arkansas Land and Community Development Corporation as $125,000
fiscal sponsor_]?)r the benefit ofAi'kansas Land and Farm

Deveiopment Corpol'ation

Blaci< Farmers and Agriculturalists Association $62,500
Blacl< Oaks Center for Sustainable and Renewable Living $22,500
Bast Ari<ansas Enterprise Community $3 7,500 `
Fai'm Research Cooperative $22,50(}
liarm to Grow, Inc. $22,500
Federation of Southern Cooperatives 3750,000
Kansas Black Farmers Association $22,500
Mississippi Family Farmers $75,000
Mississippi Minority Farmers Alliance $37,500
Morehou_se Black Farmers and Landownei's 310,000
National Black Farmers Association $150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

National Family Farmers Coaiition $22,500
North Carolina Minority Farmers 310,000
North~South lnstitute 33 7,5()0
Oklahoma Black l--iistorical Research Project $125,000
Operation Spring Plant $22,500
Rural Advancement Foundation lnternational $3 7,500
Rural Advancement Fund 3100,000
Rural Coalition l $100,000
Inquiring Systems, Inc. asjiscal spc))/zsor_j?)r the bertth of $50,000
Southeastern African-American Organic Network

Southwest Georgia Project 3125,000
UDC Sciiool of Law $28,425
United Farmers, USA $50,000
Whital<er Small Farm Group $22,500
Winston County Self Help Cooperative $50,000

 

 

it is
FURTHER ORDERED that the Claims Administrator in 2019 shail, within
twenty (20) days after receiving a request from Lead Class Counsel, distribute to the following

organizations the amounts set forth below from the remaining settlement funds:

 

 

 

 

 

 

 

 

 

 

 

 

Arkansas Land and Cornmunity Development Corporation as $lZS,OOO
fiscal spc)nsor'f)r' the benej?l ()_f`Arkansas Land and Farm

Development Corporation _

Black Farmers and Agriculturalists Association $62,500
Black Oaks Center for Sustainable and Renewable Living 322,500
East Arkansas Enterprise Community $37,500
Farm Research Cooperative $22,500
Farm to Grow, lnc. $22,500
Federation of Southern Cooperatives $750,000
Kansas Blaek Farmers Association $22,500
Mississippi Famify Farmers $75,()00
Mississippi I\/linority Farmers Alliance $37,500
Morehouse Black Farmers and Landowners $10,000
National Black Farrners Association $150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

National Family Farmers Coalition $22,500
North Caroiina Minority Farmers $l(),(}(}()
North~South lnstitute t $3 7,500
Oklahoma Blacl< Historicai Research Project 3125,000
Operation Spring Plant $22,500
Rural Advancement Foundation International $3 7,500
Rural Advancement Fund $100,000
Rural Coalition Sl 00,000
lnquiring Systems, Inc. asfiscczf sprm.s'or‘f()r the benefit Qf` $50,000
Southeastern Afriean-American Organic Network

Southwest Georgia Project $125,000
United Farmers, USA $50,000
Whital<er Small Farm Group $22,500
Winston County Self Help Cooperative $50,000

 

 

it is

FURTHER ORDERED that that the Claims Administrator shall, promptly upon
request of Lead Class Counsei, distribute to the Federation of Southern Cooperatives up to
$l 00,000 from the remaining settlement funds for the purpose of working with Lead Class
Counsel to organize and fund the costs of a Phase li Conference; and it is

FURTHER ORDERED that Lead Class Counsel undertake a second review of
the Blaci< Belt Justice Center’s application to determine whether it might be eligible for Phase
l funding despite class counsel’s initial recommendation and, on or before February 15, 2018,

file a motion or notice informing the Court of its subsequent recommendation

 

SO ORDERED.
® OZU¢~_»
g PAUI_J L. FRIEDMAN
DATE: \\ \'0\\ United States District .ludge